DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/03/2021 has been entered. Claims 1-5, 8-9, 11, 13, 17-18, and 21 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 03/03/2021, with respect to the rejections of claim 1 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davlos et al. (US Pub. 2014/0310222) in view of Iorio (US Pub. 2014/0149331) in view of Beaty et al. (US Pub. 2009/0063387) and further in view of Kleinbart et al. (US Patent 9,514,424).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 8, 9, 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davlos et al. (US Pub. 2014/0310222) in view of Iorio (US Pub. 2014/0149331) in view of Beaty et al. (US Pub. 2009/0063387) and further in view of Kleinbart et al. (US Patent 9,514,424).
As per claim 1, Davlos teaches a method for receiving, from a call center, a description of a technical support problem and applying machine learning to automatically provide a resolution to the technical support problem [abstract, “Troubleshooting a technical problem on a user device using a network-based remediation platform”; paragraph 0050, applying machine learning techniques for developing solution], the method comprising: 
receiving, by a first computing device [Fig. 1A, diagnostic platform 110], from a second computing device [Fig. 1A, device 150], via a first user interface component [Fig. 1A, interface module 114], user input from a first user including text describing a first technical support problem in a plurality of technical support problems [Fig. 1A, paragraphs 0050-0051, “diagnosing the devices 1501 , 1502 , 1503 , 1504 , 1505 , ... , 150n using input received from a device interface module 114 … engine 110 gathers information from the user (first user) and the device and evaluates probabilities for solutions; abstract, paragraph 0011,  “receive problem statements relating to technical problems associated with a user device”]; 
assigning, by a clustering engine executing on the first computing device [paragraph 0147, supervised learning models], the first technical support problem to a class, the class identified by the clustering engine [paragraph 0147, “supervised learning models that accept input … The supervisors extract feature vectors that can generalize raw data from a training data set to predict either class membership ( classification)”; paragraph 0146, “employs supervised machine learning to generate new, unknown classes of root causes from raw data”];
retrieving, by the correlation engine, from the identified first database, the first data [paragraph 0158, a score of a case] associated with the second technical support problem [paragraph 0011, “analyze the details of the problem statement, activate a domain of  cases, and assign a score for the cases based on a scoring algorithm. If any of the cases exceed a threshold score, the platform can send a remediation object identified in the case to the user device”; paragraph 0158, “when one or more cases exceed their threshold, AIDE will offer the solutions associated with those cases to the user”; paragraph 0065, “Domains are containers of cases. For example a domain called POWER can contain all cases related to POWER problems”]; 
providing, by the first computing device, via the first user interface component [Fig. 1A, interface module 114], a description of the resolution to the second technical support problem [paragraph 0158, solution], based on the retrieved first data [paragraph 0158, “when one or more cases exceed their threshold, AIDE will offer the solutions associated with those cases to the user”; paragraph 0051, “one or more solutions that exceed a threshold probability are packaged … the diagnostic platform 110 can include a script packaging module 120 that is configured for packaging scripts and sending them to one or more of the devices 1501, 1502 , 1503 , 1504 , 1505 , ... , 150n via the device interface module 114”];
providing, by the correlation engine, to a machine learning interface, an identification of at least one task to assign to a user “…” [paragraph 0090, “an instruction is provided to the user”] to implement the resolution to the second technical support problem [paragraph 0050, “The CBR engine 112 also includes a generative rule engine 118 for gathering data from new cases, analyzing the effectiveness of the solutions derived from past cases, and applying machine learning techniques for developing new solutions”; then paragraph 0002, “providing users with optimized suggestions for performing remediation actions”; paragraph 0090, “an instruction is provided to the user”];
receiving, by the user interface component, from the machine learning interface, the identification of the at least one task [paragraph 0163, “the graphical user interface can display suggestions for addressing the identified problem”; Fig. 9, display an instruction to the user; instruction may be mandatory steps that the user must perform; paragraph 0090, “instruction attributes comprises the unique resource identifier for the document”];
modifying, by the user interface component, a user interface displaying at least one category of tasks associated with the user, based on the received identification of the at least one task [Fig. 19, paragraph 0163, “the graphical user interface displays suggestions/instructions for addressing the identified problem”; Since the instruction provides to the user including an identifier (0090), it can be understood that the user interface includes the identification of the instruction].
Davlos does not teach
receiving, from a call center, a description of a technical support problem (emphasis added);
user input including unstructured text (emphasis added);
wherein assigning further comprises applying a first feature selection template to the first technical support problem; 
identifying, by a correlation engine executing on the first computing device, a first database associated with the class, wherein identifying further comprises querying a second database to identify the first database; 
applying, by the correlation engine, a machine learning model to identify a second technical support problem in the plurality of technical support problems and in the class; 
identifying, by the correlation engine, an association between the second technical support problem in the class and the first database; 

determining, by the correlation engine, that the resolution to the second technical support problem resolves the first technical support problem, wherein determining further comprises applying a second feature selection template to each of the plurality of technical support problems in the class to -2-Application No. 15/202,723Attorney Docket No.: SVS.1002US determine a characteristic common across the plurality of technical support problems within the class including the first technical support problem and the second technical support problem; 
retrieving, by the correlation engine, from the identified first database, the first data associated with the second technical support problem, based upon the determination of the characteristic common across the plurality of technical support problems within the class (emphasis added); 
an identification of at least one task to assign to a second user associated with the call center and an identification of a modification of a level of priority of a second task associated with the second user; 
receiving, by a second user interface component, from the machine learning interface, the identification of the at least one task and of the identification of the modification; and 
modifying, by the second user interface component, data displayed in a second user interface displaying at least one category of tasks associated with the second user, based on the received identification of the at least one task and of the identification of the modification. 
Iorio teaches 
identifying a first database associated with the class [Fig. 1, paragraph 0025, database 140 including a problem/solution space; paragraph 0009, receiving a problem specification and classifying the problem specification within a problem/solution space], wherein identifying further comprises querying a second database to identify the first database [Fig. 5A, paragraph 0048, “identifying a region 501A (first database) within problem space (second database 140), region 501A includes stored problem specifications 207-0 which fall within radius 500 relative to problem specification 115 indicating that those specification having similar attribute”]; 
identify a second problem in the plurality of problems [paragraph 0009, stored problems] in the class [paragraph 0009, “classify the problem specification within a problem/solution space that includes a plurality of stored problem specification, identifying a stored problem specification that is similar to the problem specification”; It can be understood that, when the stored problem (second problem) and the received problem have the similar specification, they are assigned to a same class];
identifying an association between the second problem in the class and the first database [Fig. 5A, paragraph 0048, “classification engine places problem specification 115 at a position that is close to stored problem specification 207-0, indicating that those problems have similar specifications, creates a region 501(A) within problem space that includes stored problem specifications 207-0 (of the second problem) which fall within radius 500 relative to problem specification 115”; It can be understood that, since the first database is where the first data (similar specifications) relevant to the first problem is retrieved, the second problem is located in the first database]; 
identifying first data [paragraph 0009, specification] associated with the second problem [paragraph 0009, “identifying a stored problem (second problem) specification that is similar to the problem specification”] and with a resolution [abstract, solution strategy] to the second problem [paragraph 0009, “a plurality of stored problem specifications and a corresponding plurality of stored solution strategies”; abstract, “the optimization engine selects one or more solution strategies associated with similar optimization problems, and then executes those solution strategies to solve the optimization problem”];
determining that the resolution to the second problem resolves the first problem [paragraph 0009, “receiving a problem specification that reflects the optimization problem, classifying the problem specification within a problem/solution space that includes a plurality of stored problem specifications and a corresponding plurality of stored solution strategies, identifying one or more stored problem specifications in the plurality of stored problem specifications that are similar to the problem specification, selecting one or more stored solution strategies in the plurality of stored solution strategies that correspond to the one or more stored problem specifications, and executing the one or more stored solution strategies to generate a solution to the optimization problem”]; 
retrieving from the identified first database, the first data associated with the second problem, based upon the determination of the characteristic common across the plurality of problems within the class [paragraph 0009, “the problem/solution space (database 140) includes a plurality of stored problem specifications and corresponding plurality solution strategies, identifying one or more stored problem specifications (first data associated with the second problem) that are similar to the problem specification”]; and 
the class including the problem and the second problem [paragraph 0009, “classify the problem specification within a problem/solution space that includes a plurality of stored problem specification, identifying a stored problem specification that is similar to the problem specification”; It can be understood that, when the stored problem (second problem) and the received problem have the similar specification, they are assigned to a same class];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of identifying first data associated with the second problem and with a resolution to the second problem of Iorio into the method for troubleshooting a technical problem of Davlos. Doing so would help generating a solution to the received problem using the stored problem within the class [Iorio, 0038].
Davlos and Iorio do not teach
receiving, from a call center, a description of a technical support problem (emphasis added);
user input including unstructured text (emphasis added);

applying a second feature selection -2-Application No. 15/202,723Attorney Docket No.: SVS.1002US template to each of the plurality of technical support problems in the class to determine a characteristic common across the plurality of technical support problems;
an identification of at least one task to assign to a second user associated with the call center and an identification of a modification of a level of priority of a second task associated with the second user; 
receiving, by a second user interface component, from the machine learning interface, the identification of the at least one task and of the identification of the modification; and 
modifying, by the second user interface component, data displayed in a second user interface displaying at least one category of tasks associated with the second user, based on the received identification of the at least one task and of the identification of the modification. 
Beaty teaches 
receiving, from a call center, a description of a technical support problem [paragraph 0018, “Block 102 represents a ticketing database resource with records of problems that customers have experienced with particular services or products. These records are entered by technical helpdesk personnel and are received from the customer via an e-mail or phone call describing the issue that needs to be fixed”; paragraph 0024, “an existing incident management process such as in a Call Center where the main process steps cover detecting anomalies in a monitored system, locating the problems responsible for the issue, fixing the cause of the problem, and recording the problem and its resolution. Potential techniques to detect problems can range from a call to the helpdesk to report a problem”]; 
user input including unstructured text describing a first technical support problem received at the call center [paragraph 0041, “a technique for automatically structuring free form problem ticket data for facilitating technical assistance for IT operations includes the following steps. Free form problem ticket data is obtained. The data is segmented, and the segmented data is stored in a database. A portion of the segmented data is manually labeled, and the labeled data is used to generate an annotation model. The annotation model is used to automatically label a portion of unlabeled segmented data. The automatically labeled data is stored in the database. Also, the stored data is structured in a format, wherein the format facilitates technical assistance for one or more IT operations”; paragraph 0042, “free form data may include unstructured text”]; 
applying a first feature selection template to the first technical support problem [paragraph 0027, “detecting anomalous changes in an environment for which a problem diagnosis is to be provided … generating domain specific key words and predicates based, at least in part, on the detected anomalous changes”]; 
applying a second feature selection-2-Application No. 15/202,723Attorney Docket No.: SVS.1002US template to each of the plurality of technical support problems to determine a characteristic common across the plurality of technical support problems [paragraph 0027, “searching in a knowledge resolution repository, such as 110, for solutions related to the generated key words and predicates … and generating a particular solution 114 for the problem, based, at least in part, on the solutions from the knowledge resolution repository”];
Paragraph 0060 in the specification of the Application recites “The correlation engine 220 may access one or more feature selection templates to identify data relevant to the first problem within the first database … The correlation engine 220 may use a feature selection template to determine a characteristic common across the problems within the class … Through the use of feature selection templates and machine learning, the correlation engine 220 may identify and retrieve first data relevant to the first problem”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of applying a first feature selection template to the first 
Davlos, Iorio and Beaty do not teach
an identification of at least one task to assign to a second user associated with the call center and an identification of a modification of a level of priority of a second task associated with the second user; 
receiving, by a second user interface component, from the machine learning interface, the identification of the at least one task and of the identification of the modification; and 
modifying, by the second user interface component, data displayed in a second user interface displaying at least one category of tasks associated with the second user, based on the received identification of the at least one task and of the identification of the modification. 
Kleinbart teaches
an identification of at least one task to assign to a second user associated with the call center [claim 10, “prioritize at least some of the plurality tasks associated with a second user of the plurality of users … generate a second to-do list, wherein the second to-do list includes the prioritized tasks associated with the second user; provide to a second computing device operated by the second user the second to-do list”; Col. 24, lines 8-11, “Tasks may be displayed in formatted boxes, referred to generally herein as "task boxes," and displayed in a user's to-do list. The task box may include a directive for a task, such as read 'x', write 'y', reply to 'z',”; Col. 15, lines 33-35, “in case of a missed call, a task may be generated to return the call. Unanswered e-mails are also tasks”; since Davlos (as modified) teaches the call center receives unstructured text describing a first problem from the first user, the system creates a plurality of inferences about how to solve the problem, while Kleinbart teaches a to-do list (including tasks) is generated and displayed to a user, it can be seen that tasks such as “return a call”, “answer emails” are created for a second user associated with the call center (not for the first user)] and an identification of a modification of a level of priority of a second task associated with the second user [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user”]; 
receiving, by a second user interface component, from the machine learning interface, the identification of the at least one task [claim 10, “provide to a second computing device operated by the second user the second to-do list”] and of the identification of the modification [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user”]; and 
modifying, by the second user interface component, data displayed in a second user interface displaying at least one category of tasks associated with the second user, based on the received identification of the at least one task and of the identification of the modification [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user … modify the second to-do list based at least one the reprioritizing; provide to the second computing device the modified second to-do list; second computing device operated by the second user”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modifying the task’s priority and display on the user interface of Kleinbart into the method for troubleshooting a technical problem of Davlos. Doing so would help the user to immediately perform the modified task based on the priority level.

As per claim 2, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos further teaches
[paragraph 0044, “a network-based diagnostic platform containing a knowledge base, a diagnostic engine for processing optimization algorithms, a machine learning component, and a network interface configured for accepting input”; paragraph 0008, The diagnostic engine accepts a plurality of inputs relating to the reported problems]; and providing, by the machine learning interface, to the clustering engine, the description of the first technical support problem [paragraph 0147, “supervised learning models that accept input ... The supervisors extract feature vectors that can generalize raw data from a training data set to predict either class membership ( classification)”; paragraph 0046, “employs supervised machine learning to generate new, unknown classes of root causes from raw data”; It can be understood that the supervised learning models received the description of the problem in order to classify the problem].  

As per claim 8, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos further teaches
identifying the second technical support problem, the second technical support problem having at least one characteristic substantially similar to at least one characteristic of the first technical support problem [paragraph 0130, “a troubleshooting process 800 involves creating a new Troubleshooting Session 802, gathering symptoms and diagnosis by asking questions to users … scoring to find matching cases 806, and determining when one or more cases exceed the desired threshold”; It can be understood that the case/problem that having the score exceed the threshold, includes a similar symptoms and diagnosis].  

As per claim 9, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
[abstract, Troubleshooting a technical problem];
Iorio further teaches 
querying a second database to identify the first data for retrieval from the first database [Fig. 5A, paragraph 0048, “identifying a region 501A (first database) within problem space (second database 140), region 501A includes stored problem specifications 207-0 (first data) which fall within radius 500 relative to problem specification 115 indicating that those specification having similar attribute”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of querying a database to identify the first data for retrieval from the first database of Iorio into the method for troubleshooting a technical problem of Davlos. Doing so would allow selecting one or more solution strategies associated with similar optimization problem (Iorio, abstract).

As per claim 11, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
Iorio further teaches 
retrieving at least one historical event [Fig. 5B, paragraph 0050, “stored problem that having the specification 207-1”] associated with the first problem [Fig. 5B, paragraph 0050, “problem specification 115 is at a position close to stored problem specifications 207-1, 207-2, and 207-3, indicating that problem specification 115 (of the first problem) and stored problem specification 207-1 (of the stored problem) share similar attributes”]; and 
determining that the at least one historical event [Fig. 5B, paragraph 0050, “stored problem that having the specification 207-1”] has at least one characteristic that is substantially similar to at [Fig. 5B, paragraph 0050, “stored problem specifications 207-1, 207-2, and 207-3 shares similar attributes”; It can be understood that specification 207-2 can be the specification of the second problem, and the specifications of 207-1 and 207-2 having similar attributes].
claim 11 is rejected using the same rationale as claim 1.

As per claim 13, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
Iorio further teaches 
analyzing the retrieved first data [paragraph 0048, “determining the stored problem specifications 207 (first data) that fall within radius 500 relative to problem specification 115”] to identify second data relevant to the first problem [paragraph 0048, “select the stored solution strategy 208 (second data) associated with stored problem specification 207”; It can be understood that, if the stored data specifications are similar to problem specification, then the stored solution strategies are relevant to the first problem]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of analyzing the retrieved first data to identify second data relevant to the first problem of Iorio into the method for troubleshooting a technical problem of Davlos. Doing so would allow identifying one or more stored solution strategies (Iorio, 0069).

As per claim 17, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos further teaches 
[Fig. 9 discloses the Advanced Interactive Diagnostic Engine (AIDE) evaluates the problem statement and activates one or more relevant Domains (containing cases), then execute the action associated with the top scoring case, this can be an instruction to the user; paragraph 0158, “when one or more cases exceed their threshold, AIDE will offer the solutions associated with those cases to the user”; paragraph 0130, “determining when one or more cases exceed the desired threshold … executing the action associated with the top scoring Case 810 … it could be an instruction for a user … the potential solution is presented to the user and the user is prompted to confirm whether or not it resolved the problem”; It can be understood that the provided solution which associated with the case in the domain is executed in order to determining whether it resolves the problem].  

As per claim 18, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
Iorio further teaches 
	receiving an identification of a second database [Fig. 5B, paragraph 0050, region 501(B)] accessible for solving problems in the class [paragraph 0050, “region 501(B) includes the stored problem specifications 207-1, 207-2, 207-3 that are close to the position of problem specification 115 indicating that those specifications share similar attributes, and the stored solution strategies that correspond to the stored specifications”]; and 
updating a database storing at least one association between the class of problems [Fig. 5B shows database 140 is updated by including a region 501B, wherein database 140 including a problem/solution space, Fig. 1, 0025; paragraph 0009, “the problem specification is classified within a problem/solution space”] and at least one database accessible for solving problems in the class, to [Fig. 5B shows the second database 501B that  including problem specification 115; It can be understood that a database, which contains stored problem specifications 207-1, 207-2, 207-3 (share similar attributes) and the corresponding solution strategies, is updated to comprise the second database 501B].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of updating a database storing at least one association between the class of problems and at least one database accessible for solving problems in the class, to include an identification of the second database of Iorio into the method for troubleshooting a technical problem of Davlos. Doing so would allow increasing the effectiveness with which optimization problems may be solved (Iorio, 0069).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davlos et al. in view of Iorio in view of Beaty et al. in view of Kleinbart et al. and further in view of Anand et al. (US Patent 9,317,829).
As per claim 3, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
Davlos, Iorio, Beaty and Kleinbart do not explicitly teach
assigning further comprises applying, by a clustering engine executing on the first computing device, machine learning to identify at least one keyword in the description of the first problem.
Anand teaches 
Assigning a class by identify at least one keyword in the description of the first problem [Col. 3, lines 52-53, “keywords are extracted from an incident ticket to classify the incident”].


As per claim 4, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
assigning the first problem to a class [paragraph 0147, “supervised learning models that accept input … The supervisors extract feature vectors that can generalize raw data from a training data set to predict either class membership ( classification)”; paragraph 0146, “employs supervised machine learning to generate new, unknown classes of root causes from raw data”];
Davlos, Iorio, Beaty and Kleinbart do not teach
the class includes at least a second problem including at least one keyword included in the description of the first problem.
Anand teaches 
the class [Col. 3, lines 52-53, “keywords are extracted from an incident ticket to classify the incident (a class is assigned to the incident i)”] includes at least a second problem [Col. 6, lines 19-20, reoccurring incidents] including at least one keyword included in the description of the first problem [Col. 6, lines 19-21, “for reoccurring incidents, keywords include classification keywords of incident I”; It can be understood that since the incidents contain the same keywords, they are assigned to a same class].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davlos et al. in view of Iorio in view of Beaty et al. in view of Kleinbart et al. and further in view of Liu et al. (US Pub. 2009/0327172).
As per claim 5, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
technical support problem [abstract, Troubleshooting a technical problem];
Davlos, Iorio, Beaty and Kleinbart do not explicitly teach
providing, by the clustering engine, to the correlation engine, the description of the first problem and the assigned class.  
Liu teaches 
providing, by the clustering engine [Fig. 1, problem classifier], to the correlation engine [Fig. 1, machine learning selector], the description of the first problem [paragraph 0024, “machine learning selector closely examines the problem”; It can be understood that the description of the problem is provided to the selector] and the assigned class [paragraph 0021, ”machine learning selector selects appropriate algorithms after a problem classification process has been performed”; It can be understood that the assigned class is provided to the machine learning selector, then the selector determines the appropriate algorithms]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of providing, by the clustering engine, to the correlation engine, the description of the first problem and the assigned class of Liu into the method for .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davlos et al. in view of Iorio in view of Beaty et al. in view of Kleinbart et al. (US Patent 9,514,424) and further in view of Hideaki (JP2015069252)..
As per claim 21, Davlos, Iorio, Beaty and Kleinbart teach the method of claim 1.
Davlos teaches 
Identifying a first task to be assigned to a user to implement the suggested solution [paragraph 0002, “providing users with optimized suggestions for performing remediation actions”; paragraph 0090, “an instruction is provided to the user”]; 
transmitting to a user interface displaying at least one category of tasks associated with the user [paragraph 0163, “the graphical user interface can display suggestions for addressing the identified problem”; Fig. 9, display an instruction to the user; instruction may be mandatory steps (category of task) that the user must perform], an identification of the task [paragraph 0090, “instruction attributes comprises the unique resource identifier for the document”]; and 
Kleinbart teaches
identifying a first task to be assigned to the second user and a modification of a level of priority of a second task associated with the second user before identification of the first task [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user … modify the second to-do list based at least one the reprioritizing; provide to the second computing device the modified second to-do list; It can be seen that after reprioritizing, a first task to be assigned to the second user would be a first task on the to-do list, and the list comprises the modification of a level of priority of other tasks associated with the second user]; -5-Application No. 15/202,723Attorney Docket No.: SVS.1002US
[level of priority such as high or low priority, wherein high priority task would be the first task on the to-do list] associated with the second user, and the identification of the first task [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user … modify the second to-do list based at least one the reprioritizing; provide to the second computing device the modified second to-do list; second computing device operated by the second user”; It can be seen that after reprioritizing, a first task to be assigned to the second user would be a first task on the to-do list]; and 
modification of the data displayed in the second user interface to include the identification of the task and the modified level of priority of the second task [claim 10, “reprioritize at least one of the at least some of the plurality tasks associated with the second user … modify the second to-do list based at least one the reprioritizing; provide to the second computing device the modified second to-do list; second computing device operated by the second user”; It can be seen that after reprioritizing, a first task to be assigned to the second user would be a first task on the to-do list, and the list comprises the modification of a level of priority of other tasks associated with the second user].  
Davlos, Iorio, Beaty and Kleinbart do not explicitly teach
a modification of a level of priority of a second task before identification of the first task; -5-Application No. 15/202,723Attorney Docket No.: SVS.1002US 
transmitting to a user interface displaying a modification of the level of priority of the second task; and 
modification of the user interface to include the modified level of priority of the second task (emphasis added).
Hideaki teaches 
[paragraph 0017, “the priority changing unit 50 changes the priority of a task, 0016, the priority changing section 50 lowers the priority of the APL 4 and gives the highest priority to the APL 3”]; 
transmitting to a user interface displaying a modification of the level of priority of the second task [paragraph 0017, “user starts the APL 3 and displays it on the A screen (user interface)”; paragraph 0002, instead of displaying the APL4 (when APL4 has the highest priority, 0016), users who want to activates the plurality of applications and display them on the screen for use]; and 
modification of the user interface to include the modified level of priority of the second task [paragraph 0029, the priority change unit 50 sequentially sets high priority to the rearranged task identifier and stores the result in the display area recording unit 60].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modifying the task’s priority and display on the user interface of Hideaki into the method for troubleshooting a technical problem of Davlos. Doing so would help the user to immediately use the modified task (Hideaki, 0002).


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhou (US Pub. 2009/0265202) describes a method for processing service requests from customers.
Hennings et al. (US Pub. 2007/0005413) describes a method for implementing a dynamic prioritization process that identifies one or more user tasks that should be given priority by the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123